Citation Nr: 0707168	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy as secondary to service-connected pes 
planus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD and 
bilateral peripheral neuropathy.

The issue of service connection for PTSD is being addressed 
in the REMAND portion of the decision below and is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's bilateral peripheral neuropathy was first 
diagnosed many years after service and has not been linked 
either to service or to the service-connected pes planus.


CONCLUSION OF LAW

Bilateral peripheral neuropathy was not incurred or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection has been granted for pes planus.  The 
veteran now claims that he developed bilateral peripheral 
neuropathy in both feet as a result of his service-connected 
pes planus.  

First, the Board finds that the veteran's claim fails under a 
direct theory of service connection.  The veteran's service 
medical records make no reference to bilateral peripheral 
neuropathy.  While the veteran's service medical records note 
injuries to his right foot, including treatment for a plantar 
wart and the removal of a verruca plantar at the base of the 
right first metatarsal, these records make no reference to 
peripheral neuropathy in either foot.  Hence, the veteran's 
service medical records provide highly probative evidence 
against the claim.  

The record also shows that bilateral peripheral neuropathy 
was not diagnosed until January 2003, approximately 57 years 
after service.  This 57-year period between the veteran's 
separation from active duty and the onset of bilateral 
peripheral neuropathy provides highly probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

Second, the Board finds that the veteran's claim fails under 
the theory that his bilateral peripheral neuropathy is 
related to his service-connected pes planus.  In this regard, 
a VA examination report dated in June 2003 contains a medical 
opinion that pes planus deformities did not cause or 
aggravate the veteran's bilateral peripheral neuropathy.  The 
examiner commented that the cause for peripheral neuropathy 
is usually diabetes or the normal aging process secondary to 
wallerian degeneration. 

In short, this medical opinion provides highly probative 
evidence against the veteran's claim, and has not been 
contradicted by any medical evidence.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  

In sum, the service and post-service medical records provide 
highly probative evidence against the veteran's claim of 
entitlement to service connection for bilateral peripheral 
neuropathy under both direct and secondary theories of 
service connection.  Overall, the record shows that the 
veteran's bilateral peripheral neuropathy was first diagnosed 
many years after service and has not been linked by competent 
medical evidence either to service or to his service-
connected pes planus.

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements.  However, as a lay person, 
without the appropriate medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter, such as the etiology of his bilateral 
peripheral neuropathy.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's personal opinion that his 
bilateral peripheral neuropathy is related either to service 
or to his service-connected pes planus is not a sufficient 
basis for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral peripheral neuropathy.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in March 2001, May 
2002 and April 2003 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran a compensation examination to 
determine the etiology of his bilateral peripheral 
neuropathy.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for bilateral peripheral neuropathy is 
denied.


REMAND

The veteran claims that he has PTSD as a result of his 
participation in combat while on active duty.  Unfortunately, 
the Board finds that it needs additional development to 
adjudicate this claim.

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

In this case, the record shows that the VA awarded the 
veteran the Philippine Liberation Ribbon with One Bronze 
Service Star.  Since the veteran's service record indicates 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their 
actual occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

However, it is unclear whether the veteran has a current 
medical diagnosis of PTSD.  In this regard, one VA 
examination report and an addendum contain diagnoses of 
"symptoms of posttraumatic stress disorder."  Since it is 
unclear whether this constitutes a diagnosis of PTSD, as 
opposed to mere symptoms of PTSD, VA should afford the 
veteran a psychiatric examination to determine whether he 
meets the criteria for a diagnosis of PTSD based on his 
combat experience during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  VA should afford the veteran a 
psychiatric examination to determine 
whether he has PTSD.  VA should conduct 
all necessary studies and tests.  The 
veteran's claims file should be made 
available to the examiner for review.  
Following a review of the claims file and 
a mental status examination, the examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the veteran has PTSD as a result of 
service from May 1943 to January 1946.  
If the veteran has a diagnosis of PTSD, 
the examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  
The examiner should provide a complete 
rational for all opinions and 
conclusions. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the RO denies 
the claim, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


